           Case 1:20-cv-03023-LJL Document 38 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GROSSMAN ENTERPRISES LLC,                                 1:20-cv-03023 (LJL)

                         Plaintiff,                        RULE 7.1 DISCLOSURE
                                                           STATEMENT OF GETTY
         -against-                                         IMAGES, INC.

 HUBBARD BROADCASTING, INC.,
 REELZCHANNEL, LLC, AMS PICTURES, INC.,
 ZUMA PRESS, INC., SHUTTERSTOCK, INC., REX
 FEATURES LIMITED, GETTY IMAGES, INC.,
 NYP HOLDINGS, INC., and JOHN DOES 1-100,

                         Defendants.




         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable judges

and magistrate judges of this Court to evaluate possible disqualification or recusal, the

undersigned counsel for Defendant Getty Images, Inc., hereby certifies that Getty Images,

Inc., is a wholly owned subsidiary of Abe Investment Holdings, Inc., a Delaware

corporation, and that no publicly held corporation owns 10% or more of its stock.

Dated:         New York, New York
               July 28, 2020


                                                 /s/ Steven G. Mintz
                                                 Steven G. Mintz
                                                 MINTZ & GOLD LLP
                                                 600 Third Avenue, 25th Floor
                                                 New York, New York 10016
                                                 Tel: (212) 696-4848
                                                 mintz@mintzandgold.com
                                                 Attorneys for Defendant
                                                 Getty Images, Inc.
